DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 39, 41-46, 48-64 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Heller (WO 02/058537) in view of Bobroff (US 2002/0022855) and Garcia (US 4627445).
Regarding claim 39, Heller discloses an assembly comprising: an inserter device comprising a slidable shuttle (element 204), a sharp comprising a distal end configured to be inserted into a user (element 120), a drive spring (p. 45, lines 7-9), and a retraction spring (p. 45, lines 13-16); a glucose sensor disposed within the inserter device, the glucose sensor comprising a distal end configured to be inserted into the user (p. 5, lines 3-9; p. 8, lines 12-18); and a mount releasably coupled with the inserter device, wherein the mount comprises an adhesive portion configured to adhere to skin of the user while the mount is coupled with the inserter device (p. 53, lines 18-20), wherein the inserter device, when actuated, is configured to release drive spring from a safety position (p. 59, lines 27-32) and allow a release of energy from the drive spring, wherein the release of energy from the drive spring causes advancement 
Heller does not disclose the inserter device further comprising an actuator button and a lateral extension releasably engaged with a stop, wherein the actuator button, when depressed, is configured to release the lateral extension from the stop and cause a release of energy from the drive spring, or the retraction spring comprising a coiled spring.
Bobroff teaches details of an insertion mechanism comprising an actuator button (element 138), a sharp comprising a distal end configured to be inserted into a user (paragraphs [0091], [0092]), a drive spring (element 136)), and a lateral extension (element 188) releasably engaged with a stop ((element 156; figures 23, 25), wherein the actuator button, when depressed, is configured to release the lateral extension from the stop and cause a release of energy from the drive spring (paragraph [0113]), wherein the release of energy from the drive spring causes advancement of the distal end of the sharp such that it is inserted into the user (paragraph [0113]). It would have been obvious to one of ordinary skill in the art at the time the 
Heller, as modified, does not explicitly disclose the retraction spring being coiled or having a “top” end in contact with the shuttle. Garcia teaches an assembly for transcutaneously inserting a component comprising an inserter device comprising a slidable shuttle (element 320), a sharp comprising a distal end configured to be inserted into a user (element 330), a first spring (element 332), and a second spring comprising a coiled spring (element 334) having a “top” end in contact with the shuttle (see figure 9), wherein depression of the actuator button is configured to cause a release of energy from the first spring to cause advancement of the sharp into the user followed by automatic retraction of the distal end of the sharp from within the user (column 10 line 57 to column 11 line 17). It would have been obvious to one of ordinary skill in the art at the time the invention was made to have made the device of Heller, as modified, with a coiled retraction spring as taught by Garcia, because there are a limited number of shapes of a spring, most common being zigzag or coiled, such that it would be obvious to try using a coil (see also in re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966), where the court held that the shape of the claimed device was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed device was significant), and with the “top” of the spring in contact with the shuttle, as also taught by Garcia, in order to ensure automatic retraction of the shuttle once insertion is completed.

Regarding claim 42, Heller further discloses that the safety mechanism comprises a safety barrier (p. 59 line 27 to p. 60 line 2).  
Regarding claim 43, Heller further discloses that the safety barrier is configured to be removed from the inserter device before actuation of the insertion device (p. 59 line 27 to p. 60 line 2).  
Regarding claim 44, Heller further discloses a liner removably attached to the adhesive portion of the mount, wherein the liner is configured to be removed from the adhesive portion before the adhesive portion is adhered to the skin of the user (claim 64).  
Regarding claim 45, Heller further discloses that the inserter device is packaged in a cocked state, and wherein the inserter device is further configured to be removed from a packaging before the adhesive portion of the mount is adhered to the skin of the user (p. 59, line 21 to p. 60 line 2).  
Regarding claim 46, Heller further discloses that the retraction spring is configured to apply a force to automatically retract the sharp in a direction away from the skin of the user (p. 45, lines 13-16).  
Regarding claim 48, Heller further discloses that the sharp and the glucose sensor are configured to automatically advance in a direction towards the skin of the user when insertion 
Regarding claim 49, Heller further discloses that the inserter device further comprises: a housing configured to be actuated (element 270); and a base coupled with the mount and the housing (element 202), the base comprising guides (see figure 26), wherein the slidable shuttle is configured to automatically advance along the guides of the base in a direction towards the skin of the user when the actuator button is depressed (p. 45, lines 1-12).  
Regarding claim 50, Heller further discloses that the slidable shuttle is coupled with the sharp and the glucose sensor is received within the sharp (figure 26).  
Regarding claim 51, Heller further discloses the slidable shuttle coupled with the sharp (element 204).
Regarding claim 52, Heller further discloses that the release of energy from the first spring causes advancement of the slidable shuttle in a direction towards the skin of the user (p. 45, lines 4-12).  
Regarding claim 53, Heller further discloses that the second spring is configured to apply a force to automatically retract the slidable shuttle and the sharp in a direction away from the skin of the user (p 45, lines 13-16). Garcia’s second spring also automatically applies a force to retract the shuttle and sharp (column 10 line 57 to column 11 line 17).
Regarding claim 54, Heller further discloses that the sharp and the glucose sensor are configured to automatically advance in a direction towards the skin of the user when the actuator button is depressed such that a proximal portion of the glucose sensor couples with the mount and the distal end of the glucose sensor is inserted into the user (p. 55, lines 25-31).  

Regarding claim 57, Heller further discloses that the assembly is a part of a glucose monitoring kit, wherein the glucose monitoring kit further comprises a display device configured to display a glucose level of the user (p. 3, lines 17-23).  
Regarding claim 58, Heller discloses an assembly comprising: an inserter device comprising a sharp comprising a distal end configured to be inserted into a user (element 120), a slidable shuttle coupled with the sharp (element 204), a first spring (p. 45, lines 7-9), and a second spring (p. 45, lines 13-16); a glucose sensor disposed within the inserter device, the glucose sensor comprising a distal end configured to be inserted into the user (p. 5, lines 3-9; p. 8, lines 12-18); a mount releasably coupled with the inserter device, wherein the mount comprises an adhesive portion configured to adhere to skin of the user while the mount is coupled with the inserter device (p. 53, lines 18-20); and a liner removably attached to the adhesive portion of the mount, wherein the liner is configured to be removed from the adhesive portion before the adhesive portion is adhered to the skin of the user (claim 64),-5-Application No. 16/928,700Docket No.: A0130.0110.C107883USC13 wherein the inserter device, when actuated, is configured to cause a release of energy from the drive spring (claim 55), wherein the release of energy from the drive spring causes automatic advancement of the slidable shuttle, the sharp, and the glucose sensor in a direction towards the skin of the user such that the distal end of the sharp and the distal end of the glucose 
Heller does not disclose the inserter device further comprising an actuator button and a lateral extension releasably engaged with a stop, wherein the actuator button, when depressed, is configured to release the lateral extension from the stop and cause a release of energy from the drive spring, or the retraction spring comprising a coiled spring.
Bobroff teaches details of an insertion mechanism comprising an actuator button (element 138), a sharp comprising a distal end configured to be inserted into a user (paragraphs [0091], [0092]), a drive spring (element 136)), and a lateral extension (element 188) releasably engaged with a stop ((element 156; figures 23, 25), wherein the actuator button, when depressed, is configured to release the lateral extension from the stop and cause a release of energy from the drive spring (paragraph [0113]), wherein the release of energy from the drive spring causes advancement of the distal end of the sharp such that it is inserted into the user 
Heller, as modified, does not explicitly disclose the retraction spring being coiled or having a “top” end in contact with the shuttle. Garcia teaches an assembly for transcutaneously inserting a component comprising an inserter device comprising a slidable shuttle (element 320), a sharp comprising a distal end configured to be inserted into a user (element 330), a first spring (element 332), and a second spring comprising a coiled spring (element 334) having a “top” end in contact with the shuttle (see figure 9), wherein depression of the actuator button is configured to cause a release of energy from the first spring to cause advancement of the sharp into the user followed by automatic retraction of the distal end of the sharp from within the user (column 10 line 57 to column 11 line 17). It would have been obvious to one of ordinary skill in the art at the time the invention was made to have made the device of Heller, as modified, with a coiled retraction spring as taught by Garcia, because there are a limited number of shapes of a spring, most common being zigzag or coiled, such that it would be obvious to try using a coil (see also in re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966), where the court held that the shape of the claimed device was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed device was significant), and with the “top” of the spring in contact with the shuttle, as also taught by Garcia, in order to ensure automatic retraction of the shuttle once insertion is completed.

Regarding claim 59, Heller further discloses that the second spring is configured to apply a force to automatically retract the slidable shuttle and the sharp in a direction away from the skin of the user (p. 45, lines 13-16). Garcia’s second spring also automatically applies a force to retract the shuttle and sharp (column 10 line 57 to column 11 line 17).
Regarding claim 60, Heller further discloses that the inserter device further comprises a safety mechanism configured prevent actuation of the device, and wherein the safety mechanism is further configured to be disabled before actuation (p. 59 line 27 to p. 60 line 2). As modified, this would impede usage of the actuator button, which provides the actuation.  
Regarding claim 61, Heller further discloses that the safety mechanism comprises a safety barrier (p. 59 line 27 to p. 60 line 2).  
Regarding claim 62, Heller further discloses that the safety barrier is configured to be removed from the inserter device before actuation of the insertion device (p. 59 line 27 to p. 60 line 2).  
Regarding claim 63, Heller further discloses that the assembly is a part of a glucose monitoring kit, wherein the glucose monitoring kit further comprises a display device configured to display a glucose level of the user (p. 3, lines 17-23).  
Regarding claim 64, Heller further discloses that the glucose sensor is received within the sharp (p. 43, lines 15-32; figures 13B, 13C; p. 44, lines 20-21).

Response to Arguments
Applicant's arguments filed 24 February 2021 have been fully considered but they are not persuasive.
Applicant has presented numerous preemptive arguments regarding modifying Heller to have the second spring’s top contact the shuttle; all but argument 4 are moot in light of Garcia above. Regarding the fourth argument, Applicant points to a black and white figure and states that there is no room below an element colored yellow to include a spring. This is entirely unpersuasive. Aside from the figure which provides no details to support the argument, Heller’s device would not function as intended if there were no room below the shuttle where a spring could be placed, as if there is no room “below” the shuttle then the shuttle cannot advance to allow insertion of the sensor into skin. The Examiner also notes that both the claims and Applicant’s arguments rely upon the subjective term “top” which is entirely dependent upon user orientation. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN E TOTH whose telephone number is (571)272-6824.  The examiner can normally be reached on Mon - Fri 9a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on 571-272-5596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KAREN E TOTH/             Examiner, Art Unit 3791                                                                                                                                                                                           	/CHRISTIAN JANG/             Primary Examiner, Art Unit 3791